Citation Nr: 0105014	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the apportionment of the veteran's disability 
compensation benefits in the amount of $112 per month 
beginning on May 1, 1994, on behalf of the veteran's minor 
child, DMD was proper.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 special apportionment 
decision of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO granted the mother 
of the veteran's son, DMD, an apportionment in the amount of 
$109 per month beginning on August 1, 1993, and $112 per 
month beginning on December 1, 1993.  

The Board notes that in a November 1994 administrative 
decision, the RO noted that an administrative error had 
occurred and that the correct effective date for 
apportionment should be May 1, 1994.

(The issue of entitlement to an effective date earlier than 
January 14, 1991, for the grant of a 100 percent schedular 
evaluation for undifferentiated-type schizophrenia with post-
traumatic stress disorder is the subject of a separate Board 
decision.)


FINDINGS OF FACT

1.  At the time of the October 1994 special apportionment 
decision, the veteran was receiving disability compensation 
benefits on the basis of his service-connected 
undifferentiated-type schizophrenia with PTSD, evaluated as 
70 percent disabling, and low back strain, evaluated as 
20 percent disabling with individual unemployability.

2.  In April 1994, the mother, BAY, of the veteran's child, 
DMD, submitted a claim for apportionment of the veteran's 
disability compensation.

3.  The mother of the veteran's child reported that she was 
to receive her last unemployment check in August 1994.  She 
listed her monthly income as $116 from Social Security for 
DMD and her expenses as $1157 per month.  

5.  In an October 1996 statement, the veteran reported that 
his monthly income consisted of his VA compensation benefits, 
Social Security benefits, and retirement benefits in the 
amount of $3392.  He listed monthly expenses of $3075.

6.  In a special apportionment decision, dated October 1994, 
the RO granted an apportionment of the veteran's disability 
compensation of $109 per month from August 1, 1993, and $112 
per month from December 1, 1993, for his minor child, DMD.  

7.  In an administrative decision, dated November 1994, the 
RO noted it had erred as to the effective date for 
apportionment and changed it to May 1, 1994, in the amount of 
$112 per month.

8.  The evidence does not establish that the apportionment 
resulted in any undue hardship for the veteran.


CONCLUSION OF LAW

The apportionment of the veteran's disability compensation of 
$112 per month beginning on May 1, 1994, for his minor child, 
DMD, was warranted.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's case.  VA gave the veteran an opportunity to state 
his monthly income and monthly expenses.  The veteran has not 
alleged that there are any additional records related to the 
claim of whether the apportionment of the veteran's 
disability compensation benefits on behalf of the veteran's 
minor child, DMD was proper.

II.  Decision

The record reflects that at the time of the October 1994 
special apportionment decision, the veteran was service 
connected for undifferentiated-type schizophrenia with PTSD, 
evaluated as 70 percent disabling and low back strain, 
evaluated as 20 percent disabling, with individual 
unemployability.  The record further discloses that the 
mother, BAY, of the veteran's child, DMD, had not received 
any apportionment of the veteran's disability compensation 
benefits on behalf of the veteran's child.  She filed her 
claim for apportionment in April 1994.

In a statement received from BAY in July 1994, she stated she 
was receiving unemployment benefits of $892 per month.  She 
noted that her last payment would be August 1, 1994.  She 
stated she also received Social Security income of $116 for 
DMD.  BAY stated that her average monthly expenses were 
totalled $1157, which included the house payment of mobile 
home, rent of mobile home park, food, clothing, and 
transportation.  She noted she did not own any stock, bonds, 
or bank account, and did not own her home.

In a statement received by the veteran in April 1994, he 
indicated he was receiving monthly VA disability compensation 
of $1837, Social Security benefits of $931, and retirement 
benefits of $623.79; his monthly income payments totaled 
$3391.79.  He listed his monthly expenses as totalling $3075, 
which included a house payment, land payment, child support 
to his former wife, water bill, car insurance, other land, 
and a septic tank.  The veteran noted he owned property that 
was worth approximately $116,000.

In the veteran's notice of disagreement, he stated BAY had 
denied him the right to see his child.  He asserted that DMD 
should only receive $35 per month and accused BAY of lying.  
The veteran stated that the Social Security Administration 
had given BAY a check for $15,000 on behalf of their son, 
DMD.  He stated that BAY had had him arrested for failing to 
pay child support.  In his VA Form 9, Appeal to the Board of 
Veterans' Appeals, the veteran stated that he loved his son, 
DMD, and that if VA was going to give BAY more money, then he 
was okay with it, as long as the child needed it.  

The veteran's attorney has asserted that the apportionment 
amount would cause the veteran financial hardship.

Where the veteran is not living with his spouse or where his 
children are not in his custody, and he is reasonably 
discharging his responsibility for the child's support, all 
or any part of his compensation may be apportioned.  38 
U.S.C.A. § 5307; 38 C.F.R. § 3.450 (2000).  Where hardship is 
shown to exist, compensation or pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the veteran.  38 C.F.R. § 3.451 
(2000).

In this case, the record indicates that the mother of the 
veteran's spouse's only monthly income is that which she 
receives from Social Security on behalf of her son, DMD, in 
the amount of $116, where as her monthly expenses were $1157.  
Therefore, financial hardship on the part of the child was 
present.  Reducing the income would increase the hardship of 
the child.

In April 1994, the veteran listed monthly income of $ 
3391.79, and monthly expenses of $3075; the difference being 
approximately $317 of extra monthly income.  The evidence 
shows that the veteran is not reasonably contributing to the 
support of his minor child, DMD, and there is no evidence to 
demonstrate that hardship would operate upon the veteran as a 
result of an apportionment of the amount currently being 
apportioned, $112.  The veteran has not asserted how the 
payment of $112 would cause him financial hardship.  However, 
it is clear that the mother of DMD has monthly expenses that 
far exceed her monthly income.

Accordingly, the Board concludes that the apportionment of 
$112 per month of the veteran's disability compensation for 
his minor child, DMD, does not cause a hardship on the 
veteran and was warranted.  38 U.S.C.A. § 5307; 38 C.F.R. 
§§ 3.450, 3.451.

The Board notes that since the time of the October 1994 
special apportionment decision, the veteran has been granted 
a 100 percent evaluation for his service-connected 
undifferentiated-type schizophrenia with PTSD, effective 
January 1991.  Additionally, on reconsideration of an August 
1990 Board decision, which denied an evaluation in excess of 
70 percent for undifferentiated-type schizophrenia with PTSD, 
the Board granted a 100 percent schedular evaluation.  Such 
grant of increased benefits, to include several years of 
retroactive payments, further substantiates the Board's 
determination that the $112 per month apportionment payment 
does not cause financial hardship on the veteran.  See id.


ORDER

The apportionment of the veteran's disability compensation 
benefits in the amount of $112 for his minor child, DMD, is 
proper.  The appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

